ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_00_EN.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                          (MARSHALL ISLANDS v. PAKISTAN)

                          JURISDICTION AND ADMISSIBILITY


                           JUDGMENT OF 5 OCTOBER 2016




                                   2016
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                            (ÎLES MARSHALL c. PAKISTAN)

                           COMPÉTENCE ET RECEVABILITÉ


                              ARRÊT DU 5 OCTOBRE 2016




6 CIJ1106.indb 1                                             13/11/17 09:02

                              Oﬃcial citation :
        Obligations concerning Negotiations relating to Cessation
         of the Nuclear Arms Race and to Nuclear Disarmament
  (Marshall Islands v. Pakistan), Jurisdiction and Admissibility, Judgment,
                        I.C.J. Reports 2016, p. 552




                         Mode oﬃciel de citation :
       Obligations relatives à des négociations concernant la cessation
       de la course aux armes nucléaires et le désarmement nucléaire
       (Iles Marshall c. Pakistan), compétence et recevabilité, arrêt,
                          C.I.J. Recueil 2016, p. 552




                                              Sales number
ISSN 0074-4441
ISBN 978-92-1-157301-5
                                              No de vente:    1106

                                                        5 OCTOBER 2016

                                                         JUDGMENT




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                        (MARSHALL ISLANDS v. PAKISTAN)
                        JURISDICTION AND ADMISSIBILITY




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                          (ÎLES MARSHALL c. PAKISTAN)
                         COMPÉTENCE ET RECEVABILITÉ




                                                    5 OCTOBRE 2016

                                                           ARRÊT




6 CIJ1106.indb 3                                                         13/11/17 09:02

552




                          TABLE OF CONTENTS

                                                      Paragraphs

Chronology of the Procedure                                1-13
I. Introduction                                           14-24
      A. Historical background                            14-20
      B. Proceedings brought before the Court             21-24
II. The Objection Based on the Absence of a Dispute       25-55
Operative Clause                                             56




4

               553




                               INTERNATIONAL COURT OF JUSTICE


   2016
                                                 YEAR 2016
 5 October
General List                                   5 October 2016
  No. 159

               OBLIGATIONS CONCERNING NEGOTIATIONS
                      RELATING TO CESSATION
                    OF THE NUCLEAR ARMS RACE
                   AND TO NUCLEAR DISARMAMENT
                                (MARSHALL ISLANDS v. PAKISTAN)


                                JURISDICTION AND ADMISSIBILITY



                  Historical background — Disarmament activities of the United Nations —
               Treaty on the Non-Proliferation of Nuclear Weapons of 1 July 1968 — Court’s
               8 July 1996 Advisory Opinion on nuclear weapons.

                   Proceedings brought before the Court.

                                                       *
                  Objection based on absence of a dispute.
                  Meaning of “dispute” in case law of the Court — Parties must “hold clearly
               opposite views” — Existence of a dispute is a matter of substance, not form or
               procedure — Prior negotiations not required where Court seised on basis of decla-
               rations under Article 36 (2) of Statute unless one of these declarations so pro-
               vides — Formal diplomatic protest not required — Notice of intention to file claim
               not required — Existence of dispute is matter for objective determination by the
               Court — Court may take into account statements or documents exchanged in
               bilateral or multilateral settings — Conduct of parties may also be relevant — Evi-
               dence must demonstrate that Respondent was aware, or could not have been
               unaware, that its views were “positively opposed” by Applicant — Existence of
               dispute to be determined in principle as of date application is submitted — Limited
               relevance of subsequent conduct.




               5

554            nuclear arms and disarmament (judgment)

   Contention that dispute exists based on two statements made in multilateral
fora — Statement made at United Nations High-Level Meeting on Nuclear
Disarmament on 26 September 2013 — Statement made at conference in Nayarit,
Mexico, on 13 February 2014 — Neither statement sufficient to establish existence
of dispute.

   Contention that the very filing of Application and position of Parties in proceed-
ings show existence of dispute — Case law relied on by Marshall Islands does not
support this contention — Application and statements made during judicial pro-
ceedings cannot create dispute that does not already exist.

   Contention that dispute exists based on Pakistan’s conduct — Applicant’s state-
ments did not offer any particulars regarding Pakistan’s conduct — Cannot be
said that Pakistan was aware, or could not have been unaware, that the Marshall
Islands was making an allegation that Pakistan was in breach of its obligations —
Conduct of Pakistan cannot show opposition of views.

  Objection of Pakistan upheld — Not necessary for the Court to deal with other
objections — Case cannot proceed to the merits phase.



                                  JUDGMENT

Present: President Abraham; Vice-President Yusuf; Judges Owada, Tomka,
         Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
         Gaja, Sebutinde, Bhandari, Robinson, Crawford, Gevorgian;
         Judge ad hoc Bedjaoui; Registrar Couvreur.



   In the case regarding obligations concerning negotiations relating to cessation
of the nuclear arms race and to nuclear disarmament,
    between
the Republic of the Marshall Islands,
represented by
  H.E. Mr. Tony A. deBrum, Minister for Foreign Aﬀairs of the Republic of
     the Marshall Islands,
  Mr. Phon van den Biesen, Attorney at Law, van den Biesen Kloostra Advo-
     caten, Amsterdam,
  as Co-Agents;
  Ms Deborah Barker-Manase, Chargé d’aﬀaires a.i. and Deputy Permanent
     Representative of the Republic of the Marshall Islands to the United
     Nations, New York,
  as Member of the delegation;
  Ms Laurie B. Ashton, Attorney, Seattle,
  Mr. Nicholas Grief, Professor of Law, University of Kent, member of the
     English Bar,

6

555            nuclear arms and disarmament (judgment)

    Mr. Luigi Condorelli, Professor of International Law, University of Florence,
       Honorary Professor of International Law, University of Geneva,
    Mr. Paolo Palchetti, Professor of International Law, University of Macerata,
    Mr. John Burroughs, New York,
    Ms Christine Chinkin, Emerita Professor of International Law, London
       School of Economics, member of the English Bar,
    Mr. Roger S. Clark, Board of Governors Professor, Rutgers Law School,
       New Jersey,
    as Counsel and Advocates;
    Mr. David Krieger, Santa Barbara,
    Mr. Peter Weiss, New York,
    Mr. Lynn Sarko, Attorney, Seattle,
    as Counsel;
    Ms Amanda Richter, member of the English Bar,
    Ms Sophie Elizabeth Bones, LL.B., LL.M.,
    Mr. J. Dylan van Houcke, LL.B., LL.M., Ph.D. Candidate, Birkbeck, Uni-
       versity of London,
    Mr. Loris Marotti, Ph.D. Candidate, University of Macerata,
    Mr. Lucas Lima, Ph.D. Candidate, University of Macerata,
    Mr. Rob van Riet, London,
    Ms Alison E. Chase, Attorney, Santa Barbara,
    as Assistants;
    Mr. Nick Ritchie, Lecturer in International Security, University of York,

    as Technical Adviser,
    and
the Islamic Republic of Pakistan,
represented by
  H.E. Mr. Moazzam Ahmad Khan, Ambassador of the Islamic Republic of
     Pakistan to the Kingdom of the Netherlands,
  as Co-Agent (until 27 September 2016);
  H.E. Ms Iﬀat Imran Gardezi, Ambassador of the Islamic Republic of Paki-
     stan to the Kingdom of the Netherlands,
  as Co-Agent (from 27 September 2016);
  Mr. Ahmer Bilal Sooﬁ, Advocate, Supreme Court of Pakistan,
  as Co-Agent,


    The Court,
    composed as above,
    after deliberation,
    delivers the following Judgment:
  1. On 24 April 2014, the Government of the Republic of the Marshall Islands
(hereinafter the “Marshall Islands” or the “Applicant”) ﬁled in the Registry

7

556            nuclear arms and disarmament (judgment)

of the Court an Application instituting proceedings against the Islamic Republic
of Pakistan (hereinafter “Pakistan” or the “Respondent”), in which it claimed
that:
         “13. Pakistan has not fulﬁlled its obligation under customary interna-
      tional law to pursue in good faith negotiations to cease the nuclear arms
      race at an early date, and instead is taking actions to improve and expand
      its nuclear forces and to maintain them for the indeﬁnite future.

         14. Similarly, Pakistan has not fulﬁlled its obligation under customary
      international law to pursue in good faith negotiations leading to nuclear
      disarmament in all its aspects under strict and eﬀective international con-
      trol, in particular by engaging a course of conduct, the quantitative build-up
      and qualitative improvement of its nuclear forces, contrary to the objective
      of nuclear disarmament.”
   In its Application, the Marshall Islands seeks to found the jurisdiction of the
Court on the declarations made, pursuant to Article 36, paragraph 2, of the
Statute of the Court, by Pakistan on 12 September 1960 (deposited with
the Secretary-General of the United Nations on 13 September 1960), and by
the Marshall Islands on 15 March 2013 (deposited with the Secretary-General
on 24 April 2013).
   2. In accordance with Article 40, paragraph 2, of the Statute, the Registrar
immediately communicated the Application to the Government of Pakistan;
and, under paragraph 3 of that Article, he notiﬁed all other States entitled to
appear before the Court of the Application.
   3. In accordance with Article 31, paragraph 3, of the Statute, the Mar-
shall Islands chose Mr. Mohammed Bedjaoui to sit as judge ad hoc in the case.
The Government of Pakistan did not exercise its right under the same Article to
choose a judge ad hoc.
   4. By a Note Verbale dated 9 July 2014, received in the Registry the same
day, the Pakistani Government indicated, inter alia, that “Pakistan is of the
considered opinion that the ICJ lacks jurisdiction . . . and considers the . . .
Application inadmissible”, and requested the Court “to dismiss this Application
in limine”. At the meeting held by the President of the Court later the same day
with the representatives of the Parties, pursuant to Article 31 of the Rules of
Court, those representatives made known the views of their respective Govern-
ments with regard to questions of procedure in the case, in particular in the light
of the above-mentioned Note Verbale.
   5. By an Order of 10 July 2014, the President of the Court held, pursuant to
Article 79, paragraph 2, of the Rules of Court, that, in the circumstances of the
case, it was necessary ﬁrst of all to resolve the questions of the Court’s jurisdic-
tion and the admissibility of the Application, and that these questions should
accordingly be separately determined before any proceedings on the merits; to
that end, the President decided that the written pleadings should ﬁrst be
addressed to the said questions, and ﬁxed 12 January 2015 and 17 July 2015 as
the respective time-limits for the ﬁling of a Memorial by the Marshall Islands
and a Counter-Memorial by Pakistan. The Memorial of the Marshall Islands
was ﬁled within the time-limit thus prescribed.
   6. By a letter dated 1 April 2015, the Government of the United Kingdom of
Great Britain and Northern Ireland, referring to Article 53, paragraph 1, of the
Rules of Court, asked to be furnished with copies of the pleadings and docu-
ments annexed in the case. Having ascertained the views of the Parties pursuant

8

557            nuclear arms and disarmament (judgment)

to that same provision, the Court decided not to grant this request. By letters
dated 13 July 2015, the Registrar duly informed the Government of the
United Kingdom and the Parties of that decision.
   By a letter dated 26 November 2015, the Government of the Republic of
India, referring to Article 53, paragraph 1, of the Rules of Court, asked to be
furnished with copies of the pleadings and documents annexed in the case. Hav-
ing ascertained the views of the Parties pursuant to that same provision, the
Court decided not to grant this request. By letters dated 26 February 2016, the
Registrar duly informed the Government of India and the Parties of that deci-
sion.
   7. By a Note Verbale dated 2 July 2015, Pakistan requested a six-month
extension of the time-limit for the ﬁling of its Counter-Memorial. By a letter
dated 8 July 2015, the Marshall Islands stated that it could agree to a three-month
extension of the time-limit. By an Order of 9 July 2015, the President of the
Court extended to 1 December 2015 the time-limit for the ﬁling of Pakistan’s
Counter-Memorial. That pleading was duly ﬁled within the time-limit thus
extended.
   8. By a letter dated 2 March 2016, Pakistan informed the Court that it would
not be participating in the oral proceedings on jurisdiction and admissibility,
stating in particular that it “does not feel that its participation in the oral pro-
ceedings will add anything to what has already been submitted through its
Counter-Memorial”.
   9. Pursuant to Article 53, paragraph 2, of the Rules of Court, the Court,
after ascertaining the views of the Parties, decided that copies of the pleadings
and documents annexed would be made accessible to the public on the opening
of the oral proceedings.
   10. A public hearing on the questions of the jurisdiction of the Court and the
admissibility of the Application was held on Tuesday 8 March 2016, at which
the Court heard the oral arguments of:

For the Marshall Islands: H.E. Mr. Tony deBrum,
                          Mr. Phon van den Biesen,
                          Mr. Nicholas Grief,
                          Mr. Luigi Condorelli,
                          Ms Laurie B. Ashton,
                          Mr. Roger S. Clark,
                          Mr. Paolo Palchetti,
                          Mr. John Burroughs.

                                         *
   11. In the Application, the following claims were made by the Marshall
Islands:
         “On the basis of the foregoing statement of facts and law, the Republic
      of the Marshall Islands requests the Court
      to adjudge and declare
      (a) that Pakistan has violated and continues to violate its international
           obligations under customary international law, by failing to pursue in
           good faith and bring to a conclusion negotiations leading to nuclear
           disarmament in all its aspects under strict and eﬀective international

9

558             nuclear arms and disarmament (judgment)

          control, in particular by engaging a course of conduct, the quantitative
          buildup and qualitative improvement of its nuclear forces, contrary to
          the objective of nuclear disarmament;
      (b) that Pakistan has violated and continues to violate its international
          obligations under customary international law with respect to cessation
          of the nuclear arms race at an early date, by taking actions to quanti-
          tatively build up its nuclear forces, to qualitatively improve them, and
          to maintain them for the indeﬁnite future, and by blocking negotiations
          on a Fissile Materials Cut-oﬀ Treaty;

      (c) that Pakistan has failed and continues to fail to perform in good faith
          its obligations under customary international law by taking actions to
          quantitatively build up its nuclear forces, to qualitatively improve them,
          and to maintain them for the indeﬁnite future, and by blocking nego-
          tiations on a Fissile Materials Cut-oﬀ Treaty; and

      (d) that Pakistan has failed and continues to fail to perform in good faith
          its obligations under customary international law by eﬀectively pre-
          venting the great majority of non-nuclear-weapon States from fulﬁlling
          their part of the obligations under customary international law and
          Article VI of the NPT with respect to nuclear disarmament and cessa-
          tion of the nuclear arms race at an early date.

      In addition, the Republic of the Marshall Islands requests the Court
      to order
      Pakistan to take all steps necessary to comply with its obligations under
      customary international law with respect to cessation of the nuclear arms
      race at an early date and nuclear disarmament within one year of the Judg-
      ment, including the pursuit, by initiation if necessary, of negotiations in
      good faith aimed at the conclusion of a convention on nuclear disarmament
      in all its aspects under strict and eﬀective international control.”


  12. In the written proceedings, the following submissions were presented by
the Parties:
On behalf of the Government of the Marshall Islands,
in the Memorial on the questions of the jurisdiction of the Court and the admis-
sibility of the Application:
         “In accordance with the Order of the Court of 10 July 2014, this Memo-
      rial is restricted to questions of jurisdiction and admissibility raised by Paki-
      stan. As for the merits of the case, the Applicant maintains its Submissions,
      including the Remedies requested, as set out in the Application of 24 April
      2014. For further stages of the procedure the Applicant reserves its right to
      clarify, modify and/or amend these Submissions.

         On the basis of the foregoing statements of facts and law, the Republic
      of the Marshall Islands requests the Court to adjudge and declare that it
      has jurisdiction with respect to the present case and that the Application is
      admissible.”

10

559            nuclear arms and disarmament (judgment)

On behalf of the Government of Pakistan,
in the Counter-Memorial on the questions of the jurisdiction of the Court and
the admissibility of the Application:
         “The Government of the Islamic Republic of Pakistan respectfully sub-
      mits that the Court should adjudge and declare, for each and all of the
      foregoing reasons, that the claims set forth in the [Marshall Islands’] Appli-
      cation of 24 April 2014 (1) are not within the jurisdiction of the Court and
      (2) are inadmissible.”
 13. In the oral proceedings, the following submissions were presented by the
Government of the Marshall Islands at the hearing of 8 March 2016:
        “The Marshall Islands respectfully requests the Court:
      (a) to reject the objections to its jurisdiction and to the admissibility of the
          Marshall Islands’ claims, as submitted by Pakistan in its Counter-
          Memorial of 1 December 2015;
      (b) to adjudge and declare that the Court has jurisdiction over the claims of
          the Marshall Islands submitted in its Application of 24 April 2014; and
      (c) to adjudge and declare that the Marshall Islands’ claims are admissi-
          ble.”

                                           *
                                       *       *


                                 I. Introduction

                            A. Historical Background
   14. Since the creation of the United Nations, and in line with its Pur-
poses under Article 1 of the Charter, the issue of disarmament has been
central to the Organization’s concerns. In this regard, the Charter gives
three separate bodies a role in international disarmament eﬀorts: the
General Assembly (Art. 11, para. 1), the Security Council (Art. 26) and
the Military Staﬀ Committee (Art. 47, para. 1). The General Assembly
has been active in the ﬁeld of international disarmament generally and
nuclear disarmament in particular. With respect to international disarma-
ment generally, the General Assembly created the ﬁrst United Nations
Disarmament Commission under the Security Council in 1952 (resolu-
tion 502 (VI) of 11 January 1952). In 1978, it held a Special Session on
disarmament, at which it established the current United Nations disarma-
ment mechanisms consisting of: the First Committee of the General
Assembly, the mandate of which was redeﬁned to deal exclusively with
questions of disarmament and related international security questions; a
new Disarmament Commission as a subsidiary organ of the General
Assembly, composed of all Member States of the United Nations (replac-
ing the United Nations Disarmament Commission created in 1952); and
a Committee on Disarmament devoted to negotiations (resolution S-10/2
of 30 June 1978, paras. 117, 118 and 120). The latter was redesignated the

11

560          nuclear arms and disarmament (judgment)

Conference on Disarmament with eﬀect from 1984 (General Assembly
resolution 37/99 K, Part II, of 13 December 1982; Report of the Commit-
tee on Disarmament to the United Nations General Assembly, 1 Septem-
ber 1983, doc. CD/421, para. 21) and now consists of 65 members.



   With respect to nuclear disarmament eﬀorts in particular, it may be
recalled that, in its very ﬁrst resolution, unanimously adopted on 24 Jan-
uary 1946, the General Assembly established a Commission to deal with
“the problems raised by the discovery of atomic energy” (resolution 1 (I)
of 24 January 1946; this Commission was dissolved in 1952 when the ﬁrst
United Nations Disarmament Commission, mentioned above, was estab-
lished). As early as 1954, the General Assembly also called for a conven-
tion on nuclear disarmament (resolution 808 (IX) A of 4 November 1954)
and has repeated this call in many subsequent resolutions. In addition,
the mechanisms set out above, created by the General Assembly in view
of general international disarmament eﬀorts, have also dealt speciﬁcally
with questions of nuclear disarmament.

   15. By resolution 21 of 2 April 1947, the United Nations Secu-
rity Council placed a group of Paciﬁc Islands, including those making up
the present-day Marshall Islands, under the trusteeship system established
by the United Nations Charter, and designated the United States of
America as the Administering Authority. From 1946 to 1958, while
under this trusteeship, the Marshall Islands was the location of repeated
nuclear weapons testing. By resolution 683 of 22 December 1990, the
Security Council terminated the Trusteeship Agreement concerning the
Marshall Islands. By General Assembly resolution 46/3 of 17 September
1991, the Marshall Islands was admitted to membership in the
United Nations.
   16. The Respondent gained independence on 14 August 1947. By Gen-
eral Assembly resolution 108 (II) of 30 September 1947, Pakistan was
admitted to membership in the United Nations. Pakistan conducted at
least two nuclear tests on 28 and 30 May 1998, and is known to possess
nuclear weapons.
   17. Following extensive negotiations in the 1960s, in which both
nuclear-weapon States and non-nuclear-weapon States participated, the
Treaty on the Non-Proliferation of Nuclear Weapons (hereinafter “NPT”)
was opened for signature on 1 July 1968. It entered into force on 5 March
1970 and was extended indeﬁnitely in 1995. Review conferences have been
held every ﬁve years since its entry into force, pursuant to Article VIII,
paragraph 3, of the NPT. One hundred and ninety-one States have
become parties to the NPT; on 10 January 2003, the Democratic People’s
Republic of Korea announced its withdrawal. The Marshall Islands
acceded to the NPT on 30 January 1995; Pakistan has not become a party
to it.

12

561           nuclear arms and disarmament (judgment)

   18. The NPT seeks to limit the proliferation of nuclear weapons and
provides certain rights and obligations for parties designated as
“nuclear-weapon State Part[ies]” and “non-nuclear-weapon State
Part[ies]” (including, inter alia, the right of all States to develop and use
nuclear energy for peaceful purposes, the obligation of nuclear-weapon
States parties not to transfer nuclear weapons to any recipient, and the
obligation of non-nuclear-weapon States parties not to receive such a
transfer). The preamble to the NPT also declares the intention of the par-
ties “to achieve at the earliest possible date the cessation of the nuclear
arms race and to undertake eﬀective measures in the direction of nuclear
disarmament”. In this connection, Article VI of the NPT provides:


         “Each of the Parties to the Treaty undertakes to pursue negotia-
      tions in good faith on eﬀective measures relating to cessation of the
      nuclear arms race at an early date and to nuclear disarmament, and
      on a treaty on general and complete disarmament under strict and
      eﬀective international control.”
For the purposes of the NPT, a “nuclear-weapon State is one which has
manufactured and exploded a nuclear weapon or other nuclear explosive
device prior to 1 January 1967” (Article IX.3). There are ﬁve
nuclear-weapon States under the NPT: China, France, the Russian Fed-
eration, the United Kingdom and the United States of America. In addi-
tion to Pakistan — which, as noted above (see paragraph 17), is not party
to the NPT — certain other States possess, or are believed to possess,
nuclear weapons.
   19. By resolution 49/75 K of 15 December 1994, the General Assembly
requested the International Court of Justice to give an advisory opinion
on whether the threat or use of nuclear weapons is permitted in any cir-
cumstance under international law. In the reasoning of its Advisory
Opinion of 8 July 1996, the Court appreciated “the full importance of the
recognition by Article VI of the [NPT] of an obligation to negotiate in
good faith a nuclear disarmament” (Legality of the Threat or Use of
Nuclear Weapons, Advisory Opinion, I.C.J. Reports 1996 (I), p. 263,
para. 99). It added that this obligation went “beyond . . . a mere obliga-
tion of conduct” and was an “obligation to achieve a precise result —
nuclear disarmament in all its aspects — by adopting a particular course
of conduct, namely, the pursuit of negotiations on the matter in good
faith” (ibid., p. 264, para. 99). The Court stated that “[t]his twofold obli-
gation to pursue and to conclude negotiations formally concerns [all]
States parties to the [NPT], or, in other words, the vast majority of the
international community”, adding that “any realistic search for general
and complete disarmament, especially nuclear disarmament, necessitates
the co-operation of all States” (ibid., para. 100). In the conclusions of the
Advisory Opinion, the Court unanimously declared that “[t]here exists an
obligation to pursue in good faith and bring to a conclusion negotiations

13

562           nuclear arms and disarmament (judgment)

leading to nuclear disarmament in all its aspects under strict and eﬀective
international control” (I.C.J. Reports 1996 (I), p. 267, para. 105 (2) F).

  20. In its resolution 51/45 M of 10 December 1996, the General Assem-
bly “[u]nderline[d] the unanimous conclusion of the Court that there
exists an obligation to pursue in good faith and bring to a conclusion
negotiations leading to nuclear disarmament in all its aspects under strict
and eﬀective international control” and
      “[c]all[ed] upon all States to fulﬁl that obligation immediately by com-
      mencing multilateral negotiations in 1997 leading to an early conclu-
      sion of a nuclear-weapons convention prohibiting the development,
      production, testing, deployment, stockpiling, transfer, threat or use
      of nuclear weapons and providing for their elimination”.

The General Assembly has passed a similar resolution on the follow-up to
the Court’s Advisory Opinion every year since then. It has also passed
numerous other resolutions encouraging nuclear disarmament.

                  B. Proceedings Brought before the Court
   21. On 24 April 2014, the Marshall Islands ﬁled, in addition to the pres-
ent Application (see paragraph 1 above), separate applications against the
eight other States which, according to the Marshall Islands, possess
nuclear weapons (China, the Democratic People’s Republic of Korea,
France, India, Israel, the Russian Federation, the United Kingdom of
Great Britain and Northern Ireland and the United States of America),
also alleging a failure to fulﬁl obligations concerning negotiations relating
to the cessation of the nuclear arms race at an early date and to nuclear
disarmament. The cases against India, Pakistan and the United Kingdom
of Great Britain and Northern Ireland were entered in the Court’s General
List, as the Applicant had invoked these States’ declarations recognizing
the compulsory jurisdiction of the Court (pursuant to Article 36, para-
graph 2, of the Statute of the Court) as a basis for jurisdiction. In the
applications against China, the Democratic People’s Republic of Korea,
France, Israel, the Russian Federation and the United States of America,
the Marshall Islands invited these States to accept the jurisdiction of the
Court, as contemplated in Article 38, paragraph 5, of the Rules of Court,
for the purposes of the case. None of these States has done so. Accord-
ingly, these applications were not entered in the Court’s General List.
   22. In its Note Verbale dated 9 July 2014 (see paragraph 4 above) and
in its Counter-Memorial, Pakistan raised several objections to the Court’s
jurisdiction or the admissibility of the Application. In particular, it argues
that:
— the Marshall Islands has failed to show that there was, at the time of
  the ﬁling of the Application, a legal dispute between the Parties with

14

563          nuclear arms and disarmament (judgment)

  respect to an alleged failure to pursue negotiations in good faith
  towards the cessation of the nuclear arms race at an early date and
  nuclear disarmament;
— the Court’s jurisdiction is precluded by a number of reservations
  in the Parties’ declarations under Article 36, paragraph 2, of the Stat-
  ute;
— the Court is prevented from exercising its jurisdiction in this case, on
  account of the absence from the proceedings of “indispensable par-
  ties”, in particular the other States possessing nuclear weapons;
— the Marshall Islands does not have standing to bring the claims for-
  mulated in the Application; and
— the Application is inadmissible for other reasons, for instance because
  a judgment on the merits in the present case would be devoid of any
  practical legal eﬀect.
   23. In its Memorial and its ﬁnal submissions presented during the oral
proceedings, the Marshall Islands requested the Court to reject the objec-
tions of Pakistan in their entirety and to ﬁnd that it has jurisdiction and
that the Application is admissible (see paragraphs 12 and 13 above).

  24. The Court will ﬁrst consider the objection based on the absence of
a dispute.


                                      *
                                  *       *


        II. The Objection Based on the Absence of a Dispute

   25. The Marshall Islands claims there exists a legal dispute between
itself and Pakistan concerning the latter’s failure to comply with what the
Applicant maintains is a customary law obligation to pursue in good
faith, and to bring to a conclusion, negotiations leading to nuclear disar-
mament in all its aspects under strict and eﬀective international control,
as well as a customary law obligation concerning the cessation of the
nuclear arms race at an early date.

   26. The Marshall Islands contends that the Parties’ statements and
conduct before and after the ﬁling of the Application demonstrate the
existence of such a dispute. It recalls that, prior to seising the Court on
24 April 2014, it had called on nuclear-weapon States to abide by their
obligation to negotiate towards nuclear disarmament. The Marshall
Islands refers in particular to two statements. The ﬁrst one was made
on 26 September 2013 at the High-Level Meeting of the General Assem-
bly on Nuclear Disarmament, when its Minister for Foreign Aﬀairs
“urge[d] all nuclear weapons states to intensify eﬀorts to address their
responsibilities in moving towards an eﬀective and secure disarmament”.

15

564           nuclear arms and disarmament (judgment)

The second one was made by its representative at Nayarit, Mexico, on
13 February 2014, in the context of the Second Conference on the
Humanitarian Impact of Nuclear Weapons. This second statement, which
the Marshall Islands regards as clearly demonstrating the content of its
claim against all States possessing nuclear arsenals, reads as follows:


         “[T]he Marshall Islands is convinced that multilateral negotiations
      on achieving and sustaining a world free of nuclear weapons are long
      overdue. Indeed we believe that States possessing nuclear arsenals are
      failing to fulﬁl their legal obligations in this regard. Immediate com-
      mencement and conclusion of such negotiations is required by legal
      obligation of nuclear disarmament resting upon each and every State
      under Article VI of the Non-Proliferation Treaty and customary
      international law.”

The Marshall Islands maintains that, by this public statement, made in
the context of an international conference in the presence of Pakistan, the
latter “was made aware that the [Marshall Islands] believed that its failure
to seriously engage in multilateral negotiations amounted to a breach of
its international obligations under customary international law”. In its
view, this statement, as well as the overall position it has taken on the
issue of nuclear disarmament in recent years, is clear evidence that
the Marshall Islands had raised a dispute “with each and every one of the
States possessing nuclear weapons, including with Pakistan”.

   27. The Marshall Islands adds that Pakistan has explicitly disputed the
claim that it was under any international obligation regarding nuclear
disarmament in the current proceedings. It argues that, by expressing its
opposition to the Marshall Islands before the Court, Pakistan has con-
ﬁrmed the existence of a legal dispute between the Parties. In this connec-
tion, the Marshall Islands avers that, according to the Court’s established
case law, while the “dispute must in principle exist at the time the Appli-
cation is submitted”, it may also be evidenced by the positions of the
parties before the Court (e.g., Certain Property (Liechtenstein v. Ger-
many), Preliminary Objections, Judgment, I.C.J. Reports 2005, p. 19,
para. 25; Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria), Preliminary Objections, Judgment, I.C.J. Reports
1998, p. 317, para. 93; Application of the Convention on the Prevention and
Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugosla-
via), Preliminary Objections, Judgment, I.C.J. Reports 1996 (II),
pp. 614-615, para. 29). It also suggests that the Court’s use of the phrase
“in principle” leaves open the possibility that a legal dispute could even
come into being after a party seises the Court. Nevertheless, the Mar-
shall Islands considers that, at the moment of the ﬁling of the Application
in the present case, a legal dispute already existed.

16

565          nuclear arms and disarmament (judgment)

   28. The Marshall Islands further contends that Pakistan has opposed
the claims made against it by its conduct. In particular, the Applicant
maintains that, while the Respondent has “frequently” reaﬃrmed in pub-
lic statements its commitment to nuclear disarmament, it has in fact
engaged in a course of conduct consisting of the “quantitative build-up”
and the “qualitative improvement” of its nuclear arsenal. In its Applica-
tion, the Marshall Islands also refers to Pakistan’s alleged blockage of
negotiations on a Fissile Materials Cut-oﬀ Treaty.
   29. The Marshall Islands rejects the existence of any rule or principle
of international law that requires the exhaustion of negotiations or any
other forms of communication before seising the Court. It adds that
Pakistan was informed of the claim prior to the ﬁling of the Application
through the public statements of the Marshall Islands’ representatives
(in particular those made at Nayarit in February 2014), as explained
above.


                                     *
   30. Pakistan, for its part, considers that there was no legal dispute with
the Marshall Islands at the time the Application was ﬁled. In Pakistan’s
view, the Marshall Islands has failed to set out any claims with suﬃcient
clarity for Pakistan to have been aware of the existence of a dispute with
the Applicant.
   31. In particular, Pakistan contends that the “brief” statements made
by the Marshall Islands on 26 September 2013 and on 13 February 2014
(see paragraph 26 above) were not directed speciﬁcally at Pakistan and
did not identify the subject-matter of any dispute between them. In addi-
tion, Pakistan notes the inconsistency in the positions taken by the Mar-
shall Islands at the General Assembly in respect of nuclear disarmament:
while Pakistan voted in favour of the resolutions entitled “Follow-up to
the Advisory Opinion of the International Court of Justice in the Legality
of the Threat or Use of Nuclear Weapons”, the Marshall Islands abstained
from voting on several occasions before 2013.
   32. Pakistan also notes the absence of any relevant diplomatic
exchanges between the Parties prior to the seisin of the Court. In its view,
this demonstrates that no positively opposed claims exist in the present
case. Recognizing that the determination of whether a dispute exists is a
matter of substance and not of form, the Respondent nonetheless con-
tends that in every case in which the Court has found a dispute to exist, it
has been possible for it to point to some prior correspondence, communi-
cation or negotiation between the parties on the issues in dispute. More-
over, recalling the Court’s decision in the Georgia v. Russia case
(Application of the International Convention on the Elimination of All
Forms of Racial Discrimination (Georgia v. Russian Federation), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2011 (I), p. 84, para. 30),
Pakistan claims that the exchanges between the Parties must be suﬃciently

17

566          nuclear arms and disarmament (judgment)

clear in order for the Respondent to identify the existence of a dispute.
Since no such exchange took place in the present case, a dispute between
the Marshall Islands and Pakistan could not have arisen or “crystallized”
as a consequence of, or after, the Application. Pakistan further criticizes
the Marshall Islands’ reliance on the Court’s Judgment in Cameroon v.
Nigeria, in which the Court aﬃrmed that the existence of a dispute could
be inferred from the conduct of the parties regardless of their professed
views (Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria), Preliminary Objections, Judgment, I.C.J. Reports
1998, p. 315, para. 89). According to Pakistan, that Judgment was ren-
dered in a diﬀerent context and is not relevant in the present case.


                                   *   *
   33. Under Article 38 of the Statute, the function of the Court is to
decide in accordance with international law disputes that States submit to
it. Under Article 36, paragraph 2, of the Statute, the Court has jurisdic-
tion in all “legal disputes” that may arise between States parties to the
Statute having made a declaration in accordance with that provision. The
existence of a dispute between the Parties is thus a condition of the
Court’s jurisdiction.
   34. According to the established case law of the Court, a dispute is “a
disagreement on a point of law or fact, a conﬂict of legal views or of
interests” between parties (Mavrommatis Palestine Concessions, Judgment
No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11). In order for a dispute to
exist, “[i]t must be shown that the claim of one party is positively opposed
by the other” (South West Africa (Ethiopia v. South Africa; Liberia v.
South Africa), Preliminary Objections, Judgment, I.C.J. Reports 1962,
p. 328). The two sides must “‘hold clearly opposite views concerning the
question of the performance or non-performance of certain’ international
obligations” (Alleged Violations of Sovereign Rights and Maritime Spaces
in the Caribbean Sea (Nicaragua v. Colombia), Preliminary Objections,
Judgment, I.C.J. Reports 2016 (I), p. 26, para. 50, citing Interpretation of
Peace Treaties with Bulgaria, Hungary and Romania, First Phase, Advi-
sory Opinion, I.C.J. Reports 1950, p. 74).

   35. The Court’s determination of the existence of a dispute is a matter
of substance, and not a question of form or procedure (cf. Application of
the International Convention on the Elimination of All Forms of Racial Dis-
crimination (Georgia v. Russian Federation), Preliminary Objections,
Judgment, I.C.J. Reports 2011 (I), p. 84, para. 30; Interpretation of Judg-
ments Nos. 7 and 8 (Factory at Chorzów) (Germany v. Poland), Judgment
No. 11, 1927, P.C.I.J., Series A, No. 13, pp. 10-11). Prior negotiations are
not required where the Court has been seised on the basis of declarations
made pursuant to Article 36, paragraph 2, of its Statute, unless one of the
relevant declarations so provides (Land and Maritime Boundary between

18

567            nuclear arms and disarmament (judgment)

Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections,
Judgment, I.C.J. Reports 1998, p. 322, para. 109). Moreover, “although a
formal diplomatic protest may be an important step to bring a claim of
one party to the attention of the other, such a formal protest is not a
necessary condition” for the existence of a dispute (Alleged Violations of
Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v.
Colombia), Preliminary Objections, Judgment, I.C.J. Reports 2016 (I),
p. 32, para. 72). Similarly, notice of an intention to ﬁle a case is not
required as a condition for the seisin of the Court (Land and Maritime
Boundary between Cameroon and Nigeria (Cameroon v. Nigeria), Prelimi-
nary Objections, Judgment, I.C.J. Reports 1998, p. 297, para. 39).

   36. Whether a dispute exists is a matter for objective determination by
the Court which must turn on an examination of the facts (Alleged Viola-
tions of Sovereign Rights and Maritime Spaces in the Caribbean Sea (Nica-
ragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports
2016 (I), p. 26, para. 50). For that purpose, the Court takes into account
in particular any statements or documents exchanged between the parties
(Questions relating to the Obligation to Prosecute or Extradite (Belgium v.
Senegal), Judgment, I.C.J. Reports 2012 (II), pp. 443-445, paras. 50-55),
as well as any exchanges made in multilateral settings (Application of the
International Convention on the Elimination of All Forms of Racial Dis-
crimination (Georgia v. Russian Federation), Preliminary Objections,
Judgment, I.C.J. Reports 2011 (I), p. 94, para. 51; p. 95, para. 53). In so
doing, it pays special attention to “the author of the statement or docu-
ment, their intended or actual addressee, and their content” (ibid., p. 100,
para. 63).
   37. The conduct of the parties may also be relevant, especially when
there have been no diplomatic exchanges (Alleged Violations of Sovereign
Rights and Maritime Spaces in the Caribbean Sea (Nicaragua v. Colom-
bia), Preliminary Objections, Judgment, I.C.J. Reports 2016 (I), p. 32-33,
paras. 71 and 73). As the Court has aﬃrmed,
      “a disagreement on a point of law or fact, a conﬂict of legal views or
      interests, or the positive opposition of the claim of one party by the
      other need not necessarily be stated expressis verbis . . . [T]he position
      or the attitude of a party can be established by inference, whatever
      the professed view of that party.” (Land and Maritime Boundary
      between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
      Objections, Judgment, I.C.J. Reports 1998, p. 315, para. 89.)

In particular, the Court has previously held that “the existence of a dis-
pute may be inferred from the failure of a State to respond to a claim in
circumstances where a response is called for” (Application of the Interna-
tional Convention on the Elimination of All Forms of Racial Discrimination
(Georgia v. Russian Federation), Preliminary Objections, Judgment,
I.C.J. Reports 2011 (I), p. 84, para. 30, citing Land and Maritime Bound-

19

568           nuclear arms and disarmament (judgment)

ary between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary
Objections, Judgment, I.C.J. Reports 1998, p. 315, para. 89).
   38. The evidence must show that the parties “hold clearly opposite
views” with respect to the issue brought before the Court (see para-
graph 34 above). As reﬂected in previous decisions of the Court in which
the existence of a dispute was under consideration, a dispute exists when
it is demonstrated, on the basis of the evidence, that the respondent was
aware, or could not have been unaware, that its views were “positively
opposed” by the applicant (Alleged Violations of Sovereign Rights and
Maritime Spaces in the Caribbean Sea (Nicaragua v. Colombia), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2016 (I), p. 32, para. 73; Appli-
cation of the International Convention on the Elimination of All Forms of
Racial Discrimination (Georgia v. Russian Federation), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2011 (I), p. 99, para. 61, pp. 109-110,
para. 87, p. 117, para. 104).

   39. In principle, the date for determining the existence of a dispute is
the date on which the application is submitted to the Court (Alleged Vio-
lations of Sovereign Rights and Maritime Spaces in the Caribbean Sea
(Nicaragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports
2016 (I), p. 27, para. 52; Application of the International Convention on
the Elimination of All Forms of Racial Discrimination (Georgia v. Russian
Federation), Preliminary Objections, Judgment, I.C.J. Reports 2011 (I),
p. 85, para. 30). Indeed, when it is stated in Article 38, paragraph 1, of the
Court’s Statute that the Court’s function is “to decide in accordance with
international law such disputes as are submitted to it”, this relates to dis-
putes existing at the time of their submission.
   40. Conduct subsequent to the application (or the application itself)
may be relevant for various purposes, in particular to conﬁrm the exis-
tence of a dispute (East Timor (Portugal v. Australia), Judgment,
I.C.J. Reports 1995, p. 100, para. 22 and p. 104, para. 32), to clarify its
subject-matter (Obligation to Negotiate Access to the Pacific Ocean
(Bolivia v. Chile), Preliminary Objection, Judgment, I.C.J. Reports
2015 (II), p. 602, para. 26) or to determine whether the dispute has disap-
peared as of the time when the Court makes its decision (Nuclear Tests
(Australia v. France), Judgment, I.C.J. Reports 1974, pp. 270-271,
para. 55; Nuclear Tests (New Zealand v. France), Judgment, I.C.J. Reports
1974, p. 476, para. 58).
   However, neither the application nor the parties’ subsequent conduct
and statements made during the judicial proceedings can enable the Court
to ﬁnd that the condition of the existence of a dispute has been fulﬁlled in
the same proceedings (Questions relating to the Obligation to Prosecute or
Extradite (Belgium v. Senegal), Judgment, I.C.J. Reports 2012 (II),
pp. 444-445, paras. 53-55). If the Court had jurisdiction with regard to
disputes resulting from exchanges in the proceedings before it, a respon-
dent would be deprived of the opportunity to react before the institution
of proceedings to the claim made against its own conduct. Furthermore,

20

569           nuclear arms and disarmament (judgment)

the rule that the dispute must in principle exist prior to the ﬁling of the
application would be subverted.


                                    *   *
   41. The Court notes that the Marshall Islands, by virtue of the suﬀer-
ing which its people endured as a result of it being used as a site for exten-
sive nuclear testing programs, has special reasons for concern about
nuclear disarmament (see paragraph 15 above). But that fact does not
remove the need to establish that the conditions for the Court’s jurisdic-
tion are met. While it is a legal matter for the Court to determine whether
it has jurisdiction, it remains for the Applicant to demonstrate the facts
underlying its case that a dispute exists (Border and Transborder Armed
Actions (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judg-
ment, I.C.J. Reports 1988, p. 75, para. 16).

   42. As noted above at paragraph 32, Pakistan relies on the fact that
the Marshall Islands did not commence negotiations or give notice to it
of the claim that is the subject of the Application to support its conten-
tion that there is no dispute between the Parties. However, the Court has
rejected the view that notice or prior negotiations are required where it
has been seised on the basis of declarations made pursuant to Article 36,
paragraph 2, of the Statute, unless one of those declarations so provides.
The Court’s jurisprudence treats the question of the existence of a dispute
as a jurisdictional one that turns on whether there is, in substance, a dis-
pute, not on what form that dispute takes or whether the respondent has
been notiﬁed (see paragraph 35 above).

   43. The Marshall Islands seeks to demonstrate that it had a dispute
with Pakistan in essentially three ways. First, it refers to its own state-
ments, as formulated in multilateral fora. Secondly, it argues that the very
ﬁling of the Application, as well as the positions expressed by the Parties
in the current proceedings, show the existence of a dispute between the
Parties. Thirdly, it relies on Pakistan’s conduct both before and after the
ﬁling of the Application.

   44. The Marshall Islands does not refer to any bilateral diplomatic
exchanges or oﬃcial communications between it and Pakistan, or to any
bilateral consultations or negotiations that have taken place, concerning
the alleged breach of Pakistan’s obligations.
   45. The Marshall Islands refers to two statements made in multilateral
fora before the date of the ﬁling of its Application which, in its view, suf-
ﬁce to establish the existence of a dispute. As the Court has already
explained, the opposition of the Parties’ views could also be demonstrated
by exchanges made in multilateral settings (see paragraph 36 above). In
such a setting, however, the Court must give particular attention, inter

21

570           nuclear arms and disarmament (judgment)

alia, to the content of a party’s statement and to the identity of the
intended addressees, in order to determine whether that statement,
together with any reaction thereto, show that the parties before it held
“clearly opposite views” (see paragraphs 34 and 36 above). The question
in this case is therefore whether the statements invoked by the Marshall
Islands are suﬃcient to demonstrate the existence of such opposition.


   46. The Marshall Islands relies on the statement made at the High-Level
Meeting of the General Assembly on Nuclear Disarmament, on 26 Sep-
tember 2013 by its Minister for Foreign Aﬀairs, “urg[ing] all nuclear
weapons states to intensify eﬀorts to address their responsibilities in mov-
ing towards an eﬀective and secure disarmament”. However, this state-
ment is formulated in hortatory terms and cannot be understood as an
allegation that Pakistan (or any other nuclear power) was in breach of
any of its legal obligations. It does not mention the obligation to negoti-
ate, nor does it say that the nuclear-weapon States are failing to meet
their obligations in this regard. It suggests that they are making “eﬀorts”
to address their responsibilities, and calls for an intensiﬁcation of those
eﬀorts, rather than deploring a failure to act. Moreover, a statement can
give rise to a dispute only if it refers to the subject-matter of a claim “with
suﬃcient clarity to enable the State against which [that] claim is made to
identify that there is, or may be, a dispute with regard to that subject-
matter” (Application of the International Convention on the Elimination
of All Forms of Racial Discrimination (Georgia v. Russian Federation),
Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 85,
para. 30). While the Court reached that conclusion in the context of a
compromissory clause, the same reasoning applies to a dispute over
a customary international law obligation regardless of the underlying
jurisdictional basis alleged, since the Court made clear that it was
dealing with the requirements of a dispute in general (ibid., p. 84,
para. 29). The 2013 statement relied upon by the Marshall Islands does
not meet these requirements.


  47. The statement made by the Marshall Islands at the Nayarit confer-
ence on 13 February 2014 (see paragraph 26 above) goes further than the
2013 statement, in that it contains a sentence asserting that “States pos-
sessing nuclear arsenals are failing to fulﬁl their legal obligations” under
Article VI of the NPT and customary international law. Pakistan was
present at the Nayarit conference. However, the subject of the conference
was not speciﬁcally the question of negotiations with a view to nuclear
disarmament, but the broader question of the humanitarian impact of
nuclear weapons, and while this statement contains a general criticism of
the conduct of all nuclear-weapon States, it does not specify the conduct
of Pakistan that gave rise to the alleged breach. Such a speciﬁcation
would have been particularly necessary if, as the Marshall Islands con-

22

571          nuclear arms and disarmament (judgment)

tends, the Nayarit statement was aimed at invoking the international
responsibility of the Respondent on the grounds of a course of conduct
which had remained unchanged for many years. Given its very general
content and the context in which it was made, that statement did not call
for a speciﬁc reaction by Pakistan. Accordingly, no opposition of views
can be inferred from the absence of any such reaction. The Nayarit state-
ment is insuﬃcient to bring into existence, between the Marshall Islands
and Pakistan, a speciﬁc dispute as to the existence or scope of the asserted
customary international law obligations to pursue in good faith, and to
bring to a conclusion, negotiations leading to nuclear disarmament in all
its aspects under strict and eﬀective international control, as well as to
cease the nuclear arms race at an early date, or as to Pakistan’s compli-
ance with any such obligations.


   48. In all the circumstances, on the basis of those statements — whether
taken individually or together — it cannot be said that Pakistan was
aware, or could not have been unaware, that the Marshall Islands was
making an allegation that Pakistan was in breach of its obligations.
   49. Secondly, the Marshall Islands argues that the very ﬁling of the
Application could suﬃce to establish the existence of a dispute. It also
points to other statements made in the course of the proceedings by both
Parties as evidence of their opposition of views.
   50. The Marshall Islands relies on three cases in support of its conten-
tion that the statements made by the Parties during the proceedings may
serve to evidence the existence of a dispute (see paragraph 27 above).
However, these cases do not support this contention. In the case concern-
ing Certain Property, the existence of a dispute was clearly referenced by
bilateral exchanges between the parties prior to the date of the Applica-
tion (Certain Property (Liechtenstein v. Germany), Preliminary Objec-
tions, Judgment, I.C.J. Reports 2005, p. 19, para. 25). The reference to
subsequent materials in the Cameroon v. Nigeria case related to the scope
of the dispute, not to its existence (Land and Maritime Boundary between
Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections,
Judgment, I.C.J. Reports 1998, p. 317, para. 93). Moreover, while it is
true that the Court did not explicitly reference any evidence before the
ﬁling of the application demonstrating the existence of a dispute in its
Judgment in the case concerning the Application of the Convention on the
Prevention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Yugoslavia), in the particular context of that case, which
involved an ongoing armed conﬂict, the prior conduct of the parties was
suﬃcient to establish the existence of a dispute (Preliminary Objections,
Judgment, I.C.J. Reports 1996 (II), p. 614, paras. 27-29). Instead, the
issues the Court focused on were not the date when the dispute arose but
the proper subject-matter of that dispute, whether it fell within the scope
of the relevant compromissory clause, and whether it “persist[ed]” at the
date of the Court’s decision. As stated above, although statements made

23

572          nuclear arms and disarmament (judgment)

or claims advanced in or even subsequently to the application may be
relevant for various purposes — notably in clarifying the scope of the
dispute submitted — they cannot create a dispute de novo, one that does
not already exist (see paragraph 40 above).


   51. Thirdly, the Marshall Islands argues that, irrespective of verbal
support for negotiations on nuclear disarmament on the part of Pakistan,
its actual conduct in maintaining and upgrading its nuclear arsenal, and
in failing to co-operate with certain diplomatic initiatives, allows the
Court to infer the existence of a dispute as to the scope of and compliance
with its obligations, even if such a dispute had not, prior to the Applica-
tion, been articulated in legal terms by the Marshall Islands.

   52. The Court recalls that the question whether there is a dispute in a
particular contentious case turns on the evidence of opposition of views
(see paragraphs 34, 36 and 37 above). In this regard, the conduct of a
respondent can contribute to a ﬁnding by the Court that the views of the
parties are in opposition (see paragraph 37 above). However, as the Court
has previously concluded (see paragraphs 46-48 above), in the present
case neither of the statements that were made in a multilateral context by
the Marshall Islands oﬀered any particulars regarding Pakistan’s con-
duct. On the basis of such statements, it cannot be said that Pakistan was
aware, or could not have been unaware, that the Marshall Islands was
making an allegation that Pakistan was in breach of its obligations. In
this context, the conduct of Pakistan does not provide a basis for ﬁnding
a dispute between the two States before the Court.

   53. Finally, regarding Pakistan’s argument based on the Parties’ voting
records on General Assembly resolutions on nuclear disarmament (see
paragraph 31 above), the Court notes that considerable care is required
before inferring from votes cast on resolutions before political organs
such as the General Assembly conclusions as to the existence or not of a
legal dispute on some issue covered by a resolution. The wording of a
resolution, and votes or patterns of voting on resolutions of the same
subject-matter, may constitute relevant evidence of the existence of a dis-
pute in some circumstances, particularly where statements were made by
way of explanation of vote. However, some resolutions contain a large
number of diﬀerent propositions; a State’s vote on such resolutions can-
not by itself be taken as indicative of the position of that State on each
and every proposition within that resolution, let alone of the existence of
a legal dispute between that State and another State regarding one of
those propositions.


                                   *   *


24

573          nuclear arms and disarmament (judgment)

   54. The Court therefore concludes that the ﬁrst objection made by
Pakistan must be upheld. It follows that the Court does not have jurisdic-
tion under Article 36, paragraph 2, of its Statute.

  55. Consequently, it is not necessary for the Court to deal with the
other objections raised by Pakistan. The questions of the existence of and
extent of customary international law obligations in the ﬁeld of nuclear
disarmament, and Pakistan’s compliance with such obligations, pertain to
the merits. But the Court has found that no dispute existed between the
Parties prior to the ﬁling of the Application, and consequently it lacks
jurisdiction to consider these questions.

                                      *
                                  *       *

  56. For these reasons,
  The Court,
  (1) By nine votes to seven,
  Upholds the objection to jurisdiction raised by Pakistan, based on the
absence of a dispute between the Parties;
  in favour: President Abraham; Vice-President Yusuf; Judges Owada,
    Greenwood, Xue, Donoghue, Gaja, Bhandari, Gevorgian;
  against: Judges Tomka, Bennouna, Cançado Trindade, Sebutinde, Robinson,
    Crawford; Judge ad hoc Bedjaoui;
  (2) By ten votes to six,
  Finds that it cannot proceed to the merits of the case.
  in favour: President Abraham; Vice-President Yusuf; Judges Owada, Tomka,
     Greenwood, Xue, Donoghue, Gaja, Bhandari, Gevorgian;

  against: Judges Bennouna, Cançado Trindade, Sebutinde, Robinson,
    Crawford; Judge ad hoc Bedjaoui.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this ﬁfth day of October, two thousand and
sixteen, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
the Marshall Islands and the Government of the Islamic Republic of
Pakistan, respectively.

                                               (Signed) Ronny Abraham,
                                                           President.
                                              (Signed) Philippe Couvreur,
                                                             Registrar.

25

574         nuclear arms and disarmament (judgment)

  President Abraham and Vice-President Yusuf append declarations to
the Judgment of the Court; Judges Owada and Tomka append separate
opinions to the Judgment of the Court; Judges Bennouna and Cançado
Trindade append dissenting opinions to the Judgment of the Court;
Judges Xue, Donoghue and Gaja append declarations to the Judgment
of the Court; Judges Sebutinde and Bhandari append separate opinions
to the Judgment of the Court; Judges Robinson and Crawford append
dissenting opinions to the Judgment of the Court; Judge ad hoc Bedjaoui
appends a dissenting opinion to the Judgment of the Court.


                                                   (Initialled) R.A.
                                                   (Initialled) Ph.C.




26

